MEMORANDUM OPINION AND ORDER
NEESE, District Judge.
The defendant Mr. Houston, who has no other matter pending in this Court, has moved the Court to provide him with a complete transcript of all proceedings herein and certain other documents. Neither 28 U.S.C.A. see. 753 (f) nor sec. 1915 entitles a federal prisoner to obtain such a transcript at government expense for the purpose of preparing a motion to vacate or set aside his sentence, as Mr. Houston states he wishes to do. Dorsey v. United States, C.A. 6th (1964), 333 F.2d 1015, certiorari denied (1965), 379 U.S. 994, 85 S. Ct. 711, 13 L.Ed.2d 613, citing Ketcherside v. United States, C.A. 6th (1963), 317 F.2d 807, 808.
*848As has been observed, an indigent is not entitled to a transcript at government expense, merely to comb the record in the hope of discovering some flaw. United States v. Glass, C.A. 4th (1963), 317 F.2d 200, 202 [2]. Accordingly, Mr. Houston’s aforesaid motion hereby is Denied.